FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ANTHONY K. HART,                      
              Plaintiff-Appellant,
               v.                           No. 04-55553
BERNARD PARKS, Chief of Police;              D.C. No.
MARC ZAVALA; ROBERT RIVERA;               CV-02-01332-GHK
DARYL MCLEMORE,
           Defendants-Appellees.
                                      

ANTHONY K. HART,                      
               Plaintiff-Appellant,
               v.
BERNARD PARKS, Chief of Police;             No. 04-55555
DAVID KALISH; MARC ZAVALA;
ROBERT RIVERA; MANNY AVILA;                  D.C. No.
                                          CV-00-03675-GHK
RON SANCHEZ; ROBERT REHME;
                                              OPINION
ACADEMY OF MOTION PICTURE
ARTS AND SCIENCES; JAMES D.
STALEY; BRUCE E. DAVIS,
            Defendants-Appellees.
                                      
       Appeal from the United States District Court
          for the Central District of California
        George H. King, District Judge, Presiding

                   Argued and Submitted
            April 5, 2006—Pasadena, California

                    Filed June 19, 2006

                           6771
6772                      HART v. PARKS
 Before: Dorothy W. Nelson and Diarmuid F. O’Scannlain,
   Circuit Judges, and Robert C. Jones,* District Judge.

                Opinion by Judge O’Scannlain




  *The Honorable Robert C. Jones, District Judge for the District of
Nevada, sitting by designation.
6776                       HART v. PARKS




                            COUNSEL

Stephen Yagman, Yagman & Yagman & Reichman, Venice
Beach, California, argued the cause for the appellant. Marion
R. Yagman and Joseph Reichmann, Yagman & Yagman &
Reichman, Venice Beach, California, were on the brief.

Bloth S. Back, Deputy City Attorney, Los Angeles, Califor-
nia, argued the cause for the appellees. Rockard J. Delgadillo,
City Attorney, and Janet Bogigian, Assistant City Attorney,
Los Angeles, California, were on the brief.


                             OPINION

O’SCANNLAIN, Circuit Judge:

  We consider whether Los Angeles police officers violated
an individual’s constitutional rights by arresting him for his
suspected role in the theft of Oscar statuettes to be presented
by the Academy of Motion Picture Arts and Sciences on
Academy Awards night in March 2000.

                                   I

   Anthony Hart alleges various constitutional injuries arising
from two arrests—in March 2000 and again in August 2000—
for his suspected role in the theft of the Academy of Motion
Picture Arts and Sciences’ Oscar statuettes.1 Because the
  1
   Hart’s Opening Briefs in each of these two appeals include more than
25 pages of “facts,” which unfortunately include speculation, innuendo,
                            HART v. PARKS                           6777
claims are numerous and the issues presented are even more
numerous, the facts are set out in some detail.

                                   A

                                    1

   On March 13, 2000, the Executive Director of the Acad-
emy of Motion Picture Arts and Sciences suspected that the
Oscar statuettes, which had recently been shipped from the
manufacturer in Chicago, were missing and possibly stolen.
Roadway Express Shipping (“Roadway”) had been hired to
deliver the trophies. The Academy contacted the Los Angeles
Police Department (“LAPD”), which assigned detectives
Marc Zavala and Robert Rivera, members of its Burglary
Auto Theft Division, to investigate. Zavala had investigated
cargo thefts for 10 years and Rivera had investigated cargo
thefts for three years.

   Zavala and Rivera began their investigation by interview-
ing Jon Gerloff, Roadway’s security chief. Gerloff told the
detectives that the Oscars had been “scanned off” at the Los
Angeles Roadway facility—meaning that they had arrived in
Los Angeles—but had not arrived at the Academy in Holly-
wood, the proper delivery address. After “exhaust[ing] every
route and or scenario as to where the Oscars may have been
(mistakenly) shipped,” the detectives and Gerloff concluded
that the Oscars had been stolen from the Los Angeles Road-
way facility on March 8, at some time between 3:01 am and
8:00 am.

and argument mixed with actual facts. We remind counsel that the “fact”
section of a brief is for facts; argument should be reserved for the argu-
ment section of the brief. Compare Fed. R. App. Pro. 28(a)(7) (statement
of facts) with Fed. R. App. Pro. 28(a)(9) (argument). The Federal Rules
of Appellate Procedure’s requirement of separate sections for facts and
argument is mandatory, not suggestive.
6778                     HART v. PARKS
   Zavala and Rivera began interviewing potential witnesses.
Rivera spoke with one employee who identified Anthony Hart
as a “known thief” who had approached him hoping to steal
Macy’s merchandise shipped via Roadway. Zavala subse-
quently confirmed that a Macy’s trailer had been recently
stolen from the Roadway facility. Zavala spoke with a second
man who stated that Hart was involved in the theft. When
Zavala interviewed Hart, Hart only disclosed that he was a
forklift driver for Roadway and gave his home address in La
Puente. Hart refused to discuss the Oscar theft, explaining that
he was “not a snitch.”

   After further discussions with Roadway employees, Zavala
and Rivera concluded, in part on the basis of their combined
experience investigating cargo theft, that the 500 pound
wooden pallet containing the Oscars had likely been taken off
the dock with a forklift. The detectives further concluded that
the heist likely required at least two parties: a truck driver and
a forklift operator.

   The next day, Zavala and Rivera privately announced a
$25,000 reward for information about the theft of the Oscar
statuettes. The detectives disclosed the award only to Road-
way dockworkers, and detective Rivera saw Hart in the
crowd. The award announcement generated two significant
leads. First, Gerloff informed Zavala and Rivera that Road-
way received an anonymous call stating that Hart was
involved in the theft of the statuettes. Second, a Daniel Pear-
son called Roadway and left a message about the reward.
Pearson stated that “an individual who wanted to turn in the
Oscars and collect the twenty-five thousand-dollar reward had
‘retained’ him.” When Pearson phoned Roadway, the award
had not been made public. Suspecting his possible involve-
ment in the theft or his association with those involved in the
theft, LAPD officers conducted a surveillance of Pearson.
Officers saw Pearson drive from his law offices to Hart’s resi-
dence in La Puente.
                        HART v. PARKS                      6779
   On March 17, Zavala and Rivera met again with the Road-
way dockworkers—including Hart—and informed them that
the reward had increased to $50,000. As happened after
announcing the first award, Gerloff reported receiving another
anonymous phone call—from a different source—who also
stated that Hart was involved in the Oscar theft. Similarly,
within 30 minutes of offering the increased reward, Pearson
again called Zavala seeking the $50,000 reward. According to
Zavala,

    Pearson called me and told me that “they” have the
    stuff. Pearson wanted my assurance that nothing is
    going to happen to “them” and that “they” would in
    fact get paid the reward money. Pearson also told me
    he heard from his client the reward money was now
    fifty thousand dollars and they expected to be paid
    that amount.

Pearson requested that a copy of the reward information be
faxed to his office and stated that in exchange he would
deliver the Oscars to an undisclosed location. As with the
$25,000 offer, only Roadway employees knew of the $50,000
reward.

   Based on the timing of Pearson’s phone calls, the detectives
inferred that Pearson was in contact with a Roadway
employee. Because Pearson had recently driven to Hart’s
home, the detectives concluded that Pearson and Hart knew
each other and that Hart had called Pearson about the $50,000
reward after the detectives announced it.

   In addition to the two phone calls Gerloff received, Zavala
also received an anonymous phone call on March 18. The
anonymous caller told Zavala that he had been working at
Roadway on March 8; that he had personally seen Hart steal
the pallet containing the Oscar statuettes; and that Hart had
placed the pallet inside a trailer driven by a “Lawrence /
6780                         HART v. PARKS
Larry.” The caller told Zavala that Hart and Larry had worked
together on the theft.

   Zavala and Rivera attempted to corroborate the information
in the anonymous tip. They examined Roadway’s timesheets
and confirmed that both Hart and a truck driver named
“Larry” Ledent were working on the morning of the theft.
Further, the heist as described fit with the detectives’ theory
that any theft would require at least two participants: a forklift
operator and a truck driver. Based on the detectives’ experi-
ence, they believed that a Teamster would not “rat” on a fel-
low employee. Therefore, the detectives surmised that the
tipster remained anonymous because he was a Teamster, and
therefore likely a Roadway employee.2

   On March 18, Zavala also learned that both Ledent and
Hart had prior arrests and convictions for theft. Later the same
day, Zavala and Rivera went to Hart’s residence in La Puente
and questioned him outside his home. Zavala requested Hart’s
consent to search his home for the statuettes, but Hart refused.
The detectives then informed Hart that he would be taken to
LAPD headquarters for questioning. Before they departed the
scene, Aubrey Hart, Anthony Hart’s brother, arrived. After
discovering that Aubrey had an outstanding narcotics warrant,
the police arrested him and transported him—along with his
brother Anthony—to police headquarters for further question-
ing.
  2
    Hart contends that because the LAPD also has a “code of silence,” it
was improper for the detectives to consider the Teamsters’ purported
“code of silence.” Thus, Hart requests that we take judicial notice, pursu-
ant to Federal Rule of Evidence 201, of the Christopher Commission
Report for the proposition that the “Code of Silence is alive and well
within the LAPD.” Br. of Appellant (Hart I) at 10 n.2 (citing Cunningham
v. Gates, 229 F.3d 1271, 1284 n.19 (9th Cir. 2000)). The propriety of con-
sidering whether the Teamster’s employ a “code of silence,” however, is
completely unrelated to any code of silence adopted by the LAPD. Hart’s
request for judicial notice is denied.
                            HART v. PARKS                           6781
   After Zavala and Rivera detained Anthony Hart, they dis-
covered that Hart’s sister was the wife of Daniel Pearson.
(Hart and Pearson, therefore, were brothers-in-law.3) Also on
March 18, but after Hart’s arrest, two detectives went to Larry
Ledent’s home. Ledent was taken to police headquarters for
questioning, and he confessed that he and Hart had stolen the
Oscars. According to Ledent, on March 8, 2000, Hart placed
the Oscars into Ledent’s trailer and said “ ‘I got something in
there for you.’ ” Ledent and Hart had apparently stolen other
merchandise in the same manner on three occasions in the
prior two months.

                                    2

  On March 20, 2000, the LAPD, Roadway, the Academy,
and the City of Bell Police conducted a joint press conference
to announce the recovery of the Oscars. Hart’s name was
mentioned only once during the press conference when then-
LAPD Chief Bernard Parks stated that “two suspects have
been arrested . . . for grand theft . . . . [We] arrested Mr.
Anthony Keith Hart and Lawrence Edward Ladent [sic], both
employees of Roadway Express.”

  On March 24, 2000, Roadway fired Hart for violating
Roadway’s policy against “dishonesty” by participating in the
Oscar theft. Roadway’s termination letter did not refer to or
otherwise mention the press conference.

                                    3

  On March 21, 2000, three days after Hart’s arrest, the
  3
   At the time of Hart’s arrest, police were only aware that Pearson and
Hart were acquainted, based on the fact that Pearson drove to Hart’s
house. Of course, “[f]acts uncovered after the arrest are irrelevant” to
determining whether there was probable cause to arrest in the first place.
United States v. Collins, 427 F.3d 688, 691 (9th Cir. 2005) (citing Allen
v. City of Portland, 73 F.3d 232, 236 (9th Cir. 1996)).
6782                    HART v. PARKS
detectives presented their arrest and investigation reports to
the district attorney. The district attorney’s office, however,
concluded that there was insufficient evidence at that point to
prosecute Hart who was thereupon released from custody.

                              B

   Over the next five months, Zavala and Rivera continued to
investigate and discovered additional evidence incriminating
Hart. This evidence included: (1) telephone records reflecting
phone calls between Hart and Ledent at the time of the theft
and retrieval of the Oscars; (2) the statement of Ron Sando-
val, another Roadway employee, that Hart had called Pearson
and Ledent from Sandoval’s home on March 17; (3) a state-
ment from Larry Ledent that Hart had two of the missing
Oscars; (4) a statement by Steve Jordan that he delivered one
or two Oscars to Hart at Ledent’s request; (5) a time-stamped
Roadway security tape showing Hart on the loading dock near
Ledent’s trailer, where the Oscars were last seen; (6) Road-
way records reflecting that there was no reason Hart should
have been near Ledent’s trailer; (7) confessions by Larry
Ledent and John Harris admitting they stole the Oscars with
Hart and stored them in Harris’s home.

   On August 4, 2000, the district attorney impaneled a grand
jury. Detectives Zavala and Rivera, Roadway security chief
Gerloff, and attorney Daniel Pearson testified and the grand
jury indicted Hart on August 8. Hart was re-arrested on the
warrant on August 14 and on August 15, pled not guilty to a
single charge of grand theft.

   On February 9, 2001, the district attorney added a charge
of receiving stolen property to which Hart also pled not
guilty. The charge of grand theft was subsequently dropped,
and on October 23, 2001, Hart changed his plea to nolo con-
tendre on the charge of receiving stolen property and received
a sentence of three years probation.
                             HART v. PARKS                            6783
                                    C

   Hart subsequently brought these suits against 14 defendants
—primarily Los Angeles police officers, but also individuals
from the Academy and Roadway—in the district court, under
42 U.S.C. § 1983, alleging a variety of injuries stemming
from his allegedly unconstitutional arrests. In Hart v. Parks,
(docket number 04-55555) (“Hart I”), Hart alleged that his
March 2000 arrest was unconstitutional; in Hart v. Parks
(docket number 04-55553) (“Hart II”), Hart alleged that his
August 2000 arrest was unconstitutional. After various
motions to dismiss and for summary judgment, the district
court dismissed suit against all defendants except Parks,
David Kalish (then-Deputy LAPD Chief), Zavala, and Rivera
(collectively, “police officers”). The district court subse-
quently granted summary judgment for the police officers in
both Hart I and Hart II. Hart’s appeals from the district
court’s orders have been consolidated here.4

                                    II

   Hart argues that his March 2000 arrest was unconstitutional
  4
    We review a grant of summary judgment de novo. Sagana v. Tenorio,
384 F.3d 731, 736 (9th Cir. 2004). Summary judgment is proper “if the
pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue as
to any material fact and that the moving party is entitled to a judgment as
a matter of law.” Fed. R. Civ. P. 56(c). All reasonable inferences are
drawn in Hart’s favor, and the police officers—as the moving party—bear
the burden of production and persuasion. Anderson v. Liberty Lobby, 477
U.S. 242, 255 (1986). The police officers moved for summary judgment,
so they have the burden of establishing that there is no genuine issue of
material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). How-
ever, because Hart bears the burden of proof at trial, the police officers
may meet the summary judgment standard by pointing to the absence of
evidence to support Hart’s case. Id. at 325; Fed. R. Civ. P. 56(e).
6784                         HART v. PARKS
for two reasons: first, that he was arrested in his home without
a warrant; second, that he was arrested without probable cause.5

                                     A

   [1] Payton v. New York, 445 U.S. 573, 588-89 (1980), pro-
hibits the warrantless arrest of a suspect inside his residence.
Although Hart was arrested outside his home, he rightly notes
that we have recognized constructive Payton violations. See
United States v. Al-Azzawy, 784 F.2d 890, 893-95 (9th Cir.
1985). In Al-Azzawy, we held that the Payton warrant rule
applied when police officers surrounded the suspect’s trailer,
drew their weapons, and directed him (with a bullhorn) to exit
the residence. Id. at 893. The suspect only left his residence
“under circumstances of extreme coercion.” Id.

   [2] Here, Hart has proffered no admissible evidence that he
was coerced into leaving his house.6 The only valid evidence
in the record is the detectives’ declarations, which state that
they requested that Hart speak with them outside. All admissi-
ble evidence shows that Hart was asked to leave his house and
did so free from coercion, let alone free from “circumstances
of extreme coercion” commensurate with those presented in
Al-Azzawy. Id. at 983. There is no triable issue of fact as to
whether the warrantless arrest occurred inside the home.
  5
    Heck v. Humprey, 512 U.S. 477 (1994), generally bars a claim for false
arrest under § 1983 if success in the false arrest suit would be inconsistent
with an underlying conviction. Here, however, police arrested Hart twice.
Because Hart may have been improperly arrested in March, but properly
arrested (and convicted) in August, Heck does not bar suit as to the March
arrest.
  6
   Hart has submitted a “declaration” telling a somewhat contrary story.
However, the district court concluded that Hart’s “declaration,” being
unsigned and unsworn, is not valid evidence. Hart does not challenge this
conclusion on appeal; therefore, no valid contradictory evidence exists.
                          HART v. PARKS                       6785
                                B

   Hart next contends that police lacked probable cause to
arrest him in March 2000.

                                1

   [3] Probable cause exists when “ ‘the facts and circum-
stances within [the officers’] knowledge and of which they
had reasonably trustworthy information were sufficient to
warrant a prudent man in believing that the [plaintiff] had
committed or was committing an offense.’ ” Bailey v. New-
land, 263 F.3d 1022, 1031 (9th Cir. 2001) (quoting Beck v.
Ohio, 379 U.S. 89, 91 (1964)). Police must only show that,
“ ‘under the totality of the circumstances,’ ” “ ‘a prudent per-
son would have concluded that there was a fair probability
that [the suspect] had committed a crime.’ ” United States v.
Valencia-Amezcua, 278 F.3d 901, 906 (9th Cir. 2002) (quot-
ing United States v. Garza, 980 F.2d 546, 550 (9th Cir.
1992)).

                                2

   [4] Detectives Zavala and Rivera had substantial evidence
tending to show that Hart had a role in the theft of the statu-
ettes. The police learned that Hart was working during the
period in which the Oscars were stolen, that he drove a fork-
lift, and that Hart was working at the same time as Ledent (a
truck driver)—meaning that Hart was capable of, and had
ample opportunity to, commit the theft. Because the detec-
tives were investigating a possible theft, it is particularly rele-
vant that both Hart and Ledent had prior convictions for theft.
Greenstreet v. County of San Bernardino, 41 F.3d 1306, 1309
(9th Cir. 1994) (citation omitted) (Prior convictions may also
support probable cause, “especially where the previous arrest
or conviction involves a crime of the same general nature as
the one the warrant is seeking to uncover.”); United States v.
$22,474.00 in United States Currency, 246 F.3d 1212, 1217
6786                         HART v. PARKS
(9th Cir. 2001) (same). Further, and perhaps most relevant,
the police knew that Hart associated with Pearson, who had
called them, claiming to know the location of the stolen prop-
erty. The police could reasonably assume that only someone
involved in the theft would know the location of the Oscars,
meaning that Hart was very likely involved in the theft. On
top of all this, Roadway’s security director received two anon-
ymous tips implicating Hart, and the police received a third
tip implicating Hart and Ledent, all of which were valuable
even if not corroborated. United States v. Roberts, 747 F.2d
537, 544 (9th Cir. 1984).

   [5] Considering this evidence “under the totality of the cir-
cumstances . . . a prudent person would have concluded that
there was a fair probability that [Hart] had committed a
crime.” Valencia-Amezcua, 278 F.3d at 906 (citation and quo-
tation omitted). The police had probable cause to arrest Hart
in March 2000.

                                     3

   [6] Hart, however, argues that despite this overwhelming
evidence, there remains a triable issue of fact as to whether
the officers had probable cause to arrest him. Hart’s main
contention is that Zavala and Rivera relied upon hearsay and
other unsubstantiated information in determining they had
probable cause. See, e.g., Br. of Appellant (Hart I) at 9, 10,
19, 20, 23, 26, 27, 28.7 This argument is meritless: Police may
rely on hearsay and other evidence that would not be admissi-
ble in a court to determine probable cause: “[P]robable cause
may be founded upon hearsay and upon information received
from informants, as well as upon information within the affi-
ant’s own knowledge that sometimes must be garnered hasti-
ly.” Franks v. Delaware, 438 U.S. 154, 165 (1978); see also
  7
    There may be additional examples of this fallacious argument, but
because Hart intersperses his argument with his fact section, we find it dif-
ficult to isolate distinct arguments.
                        HART v. PARKS                      6787
Spinelli v. United States, 393 U.S. 410, 419 (1969)
(“[A]ffidavits of probable cause are tested by much less rigor-
ous standards than those governing the admissibility of evi-
dence at trial.” (internal citation omitted)).

   [7] Similarly, we reject Hart’s related contention that the
district court improperly considered the detectives’ declara-
tions because they are not valid evidence under Federal Rule
of Civil Procedure 56(e) which requires that “affidavits sub-
mitted on summary judgment must be made on personal
knowledge.” Br. of Appellant (Hart II) at 9. Keeping in mind
that the issue was whether the police had probable cause to
arrest, while the detectives did not have “personal knowl-
edge” of whether the Oscars were actually stolen, they did
have personal knowledge of the information they had received
at the time of Hart’s arrest. The detectives’ declarations,
therefore, are a perfectly proper basis for summary judgment
determination of probable cause.

                               4

   Similarly, Hart questions whether the police officers pre-
sented valid evidence that the statuettes were ever actually
stolen. Again, this is immaterial. It is irrelevant whether the
police had admissible evidence proving beyond a reasonable
doubt that the Oscars were stolen at the time they arrested
Hart. Hart’s central allegation is that the police lacked proba-
ble cause to arrest him. Here, a prudent person could conclude
that a pallet of merchandise that disappeared, under the cir-
cumstances presented here, had been stolen. Of course, it was
impossible to definitively conclude that the missing pallet had
been stolen until it had been found; yet that does not mean
that police lack probable cause to arrest until they have con-
firmed a theft beyond a reasonable doubt.

                               5

   Hart’s next contention is that the police did not have proba-
ble cause to arrest him because the facts gave rise to a variety
6788                     HART v. PARKS
of “inferences,” some of which supported Hart’s innocence.
See, e.g., Br. of Appellant (Hart I) at 10, 17, 24. Of course,
facts may always give rise to a variety of inferences. Yet, it
is settled law that officers may “ ‘draw on their own experi-
ence and specialized training to make inferences from and
deductions about the cumulative information available to
them that might well elude an untrained person.’ ” United
States v. Hernandez, 313 F.3d 1206, 1210 (9th Cir. 2002)
(quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)).
The fact that other inferences are possible does not mean that
there is a triable issue of fact as to whether there was probable
cause.

                               6

   [8] Similarly, we reject Hart’s contention that there was no
probable cause because each fact—if viewed in isolation—
was independently insufficient. For example, Hart notes that
the police learned that he had loaded a pallet into Ledent’s
truck, but that, “[a]t worst, this is evidence that Hart loaded
a shipment onto the wrong truck, or, in other words, made a
mistake.” We reject Hart’s attempt to atomize the probable
cause inquiry by examining pieces of evidence independent of
one another. Officers draw their inferences based on “cumula-
tive information.” Hernandez, 313 F.3d at 1210. While Hart’s
behavior may appear innocent when stripped of context, it
does not appear so when viewed in light of the aggregate evi-
dence. Moreover, even if it were proper to view pieces of evi-
dence independently rather than cumulatively, officers may
“perceive meaning from conduct which would otherwise
seem innocent to the untrained observer.” United States v.
Buckner, 179 F.3d 834, 837 (9th Cir. 1999) (internal citations
omitted).

                               7

   [9] Hart next contends that the detectives’ declarations
inconsistently describe the number of phone calls received,
                         HART v. PARKS                      6789
giving rise to an inference that the police fabricated the calls.
Specifically, in Zavala’s declaration he states that, “[o]n 3/
15/2000, Jon Gerloff stated to myself and Rivera that an
anonymous caller told him ‘Anthony Hart’ was involved in
the theft of the Oscars. Roadway Express had received infor-
mation, from two different people, that Anthony Hart had
taken the statuettes.” On this basis, Hart argues that Zavala’s
declaration indicates that Roadway received three phone calls
rather than two. We reject Hart’s contention that the Zavala’s
declaration presents an inconsistency giving rise to a triable
issue of fact as to whether the police fabricated the phone
logs. Zavala’s declaration states that Gerloff spoke with “an
anonymous caller”—indicating a single caller—on March 15.
The declaration then states that Roadway received informa-
tion from “two different people,” which is also true: Gerloff
received one call on March 15 and another on March 17.
While Zavala’s declaration could have been clearer—by stat-
ing that Roadway had only received one phone call on March
15, although it received a total of two phone calls during the
course of the investigation—there is not necessarily any
inconsistency here. Indeed, as the district court noted, the
arrest report, Gerloff’s deposition, the detectives’ earlier
depositions, and the detectives’ later depositions all stated
that Roadway received only two calls. The district court
rightly concluded that Zavala’s single arguably ambiguous
statement does not raise a genuine issue of material fact as to
whether the police manufactured the phone calls.

                               8

   Finally, Hart contends that summary judgment was inap-
propriate because of various factual inconsistencies. However,
on review of the record, we agree with the district court that
these so-called “facts” are little more than Hart’s own distor-
tions of the record. First, in his fact section, Hart quotes the
officers as stating that Hart “refused to cooperate and we
[retaliated and] arrested him for Grand Theft.” Br. of Appel-
lant (Hart I) at 22 (brackets in Hart’s brief). The declaration
6790                      HART v. PARKS
which Hart “quotes” actually reads as follows: “On March 18,
2000 we went to Hart’s house . . . . While at Hart’s house, we
asked Hart to come outside. He did. We told him we wanted
to talk to him and search his house for the missing statuettes.
He refused to cooperate and we arrested him for Grand
Theft.” Hart’s colorful addition of “[retaliated and]” is inaccu-
rate and misleading. Further, Hart’s later repeated assertions
that the officers “admit they retaliated against Mr. Hart in
arresting him,” Br. for Appellant (Hart I) at 47 (emphasis
added), are equally disingenuous. Even the most innocuous
quotation, when disfigured through the liberal use of brackets,
can appear invidious; that does not mean, however, that a gen-
uine issue of material fact is presented. We remind counsel
(again), that the “fact” section of a brief is for facts; it is not
an opportunity to engage in imaginative additions with wan-
ton disregard for the record.

                                9

   [10] Hart also states that the officers refer to him as a
“brother[ ]” in the arrest report, possibly revealing a racist
motivation for the arrest. Br. for Appellant (Hart I) at 47
(brackets in Hart’s brief). Our review of the record, however,
shows Hart’s claim to be without merit. When police arrested
Anthony Hart, the plaintiff, they also arrested his brother,
Aubrey Hart. The two Harts are male siblings, or “brothers.”
See Webster’s Third New International Dictionary 284 (1986)
(defining “brother” as “a male human being considered in his
relation to another person having the same parents”). Thus,
the arrest report states that the police “transported the two
brothers to the City of Industry station.” Though there may be
offensive connotations to this term in some contexts, here, the
term “brother” is not used disparagingly, but rather describes
Anthony and Aubrey Hart to be the relatives that they are.
Without more evidence of racial animus, we conclude that the
district court did not err in granting summary judgment to the
defendants on that issue.
                            HART v. PARKS                          6791
                                   10

   [11] Hart also contends that the police “retaliated” against
his brother, Aubrey, by illegally running a warrant check on
him, and then arresting him. The police report, however,
states that Aubrey Hart arrived at Hart’s house and declined
to talk to police.8 Police then ran a warrant check on Aubrey
Hart and discovered an outstanding warrant. The police report
states that when Aubrey Hart left his brother’s house “to
antagonize [the police], [the police] placed him under arrest.”
Hart cites to two cases for the proposition that it was illegal
for police to run a warrant check against Aubrey Hart: United
States v. Luckett, 484 F.2d 89, 90-91 (9th Cir. 1973) (per
curiam) and United States v. Prim, 698 F.2d 972, 975 (9th
Cir. 1983). Lucket and Prim held that police could not justify
an illegal detention based on a warrant found after the deten-
tion. Here, the police discovered an outstanding warrant
before arresting Aubrey Hart, and therefore did not violate
Luckett and Prim. Again, this perfectly legal arrest does not
give rise to a triable issue of fact as to whether the police
wrongly arrested Anthony Hart.

                                   11

  [12] In sum, there is no genuine issue as to a material fact
here, and the district court properly granted summary judg-
ment for the police officers as to the probable cause issue.

                                   C

  [13] Because police had probable cause to arrest him,
Hart’s false arrest claim necessarily fails. Cabrera v. City of
Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998) (per
curiam) (“To prevail on his section 1983 claim for false arrest
  8
   To be completely accurate, lest we be accused of the same distortions
perpetrated in Hart’s briefs, Aubrey Hart informed the officers, “I don’t
have to say shit to you.”
6792                    HART v. PARKS
. . . [the plaintiff] would have to demonstrate that there was
no probable cause to arrest him.”).

                               D

   [14] Similarly, because the detectives had probable cause to
arrest Hart and there is no evidence that the detectives
intended to violate his constitutional rights, Hart’s conspiracy
claims also fails. Franklin v. Fox, 312 F.3d 423, 441 (9th Cir.
2002) (“To prove a conspiracy . . . under § 1983, [plaintiff]
must show ‘an agreement or “meeting of the minds” to violate
constitutional rights.’ ” (quoting United Steelworkers of Am.
v. Phelps Dodge Corp., 865 F.2d 1539, 1540-41 (9th Cir.
1989) (en banc)).

                               E

   [15] Hart next asserts that the police officers made defama-
tory statements about him at a March 20, 2000, press confer-
ence. Damage to reputation alone is not actionable under
§ 1983, Paul v. Davis, 424 U.S. 693, 711-12 (1976), although
a § 1983 claim may lie if Hart was stigmatized in connection
with the denial of a “more tangible” interest. Id. at 701-02;
see also Cooper v. Dupnick, 924 F.2d 1520, 1532 (9th Cir.
1991). This is known as the “stigma-plus” test, and can be sat-
isfied in two ways.

   First, the plaintiff must show that the injury to his reputa-
tion was inflicted in connection with the deprivation of a fed-
erally protected right. See, e.g., Gobel v. Maricopa County,
867 F.2d 1201, 1205 (9th Cir. 1989). Because police had
probable cause to arrest him, Hart cannot show an injury to
his reputation in connection with the deprivation of a feder-
ally protected right.

   [16] Second, the plaintiff must show that the injury to repu-
tation caused the denial of a federally protected right: “The
procedural protections of due process apply if the accuracy of
                           HART v. PARKS                         6793
the charge is contested, there is some public disclosure of the
charge, and it is made in connection with the termination of
employment . . . .” Vanelli v. Reynolds School Dist., 667 F.2d
773, 777-78 (9th Cir. 1982). Here, even assuming that the
accuracy of the charge is contested, and assuming that the
statements were defamatory (which they were not, as the
police had a basis to make them), Hart has not proffered any
evidence that he lost his job because of the defamatory state-
ments. It appears quite clearly from Roadway’s termination
letter to Hart, that he was fired for stealing the Oscar statu-
ettes, not because of Parks’s remarks.

                                  F

   [17] Having concluded that Zavala and Rivera committed
no constitutional violations with respect to the March 2000
arrest, we need not consider whether qualified immunity
applies. Saucier v. Katz, 533 U.S. 194, 201 (2001).

                                  III

   Hart further argues that his August 2000 arrest was uncon-
stitutional and that the district court’s grant of summary judg-
ment for the police officers was in error.9 Following his
release in March, the police collected additional evidence and
arrested Hart again in August 2000. Hart contends that his
second arrest and subsequent prosecution violated his Fourth
and Fourteenth Amendment rights and seeks redress under
§ 1983 for malicious prosecution.

                                  A

  Hart first argues that his August 2000 arrest was without
probable cause.
  9
   The summary judgment framework is identical to that presented above.
See Fed. R. Civ. P. 56(c).
6794                         HART v. PARKS
                                     1

   [18] The district court properly concluded that probable
cause for an arrest “may be satisfied by an indictment
returned by a grand jury.” Kalina v. Fletcher, 522 U.S. 118,
129 (1997) (citing Gerstein v. Pugh, 420 U.S. 103, 117 (1975)
and Coolidge v. New Hampshire, 403 U.S. 443 (1971)). Nor-
mally, this alone would extinguish the inquiry into the false
arrest claim, but here Hart also questions the validity of the
indictment.

  Hart suggests that the indictment was invalid because the
police presented false and misleading testimony. But the so-
called false evidence to which Hart points is the same evi-
dence that has been discussed and explained above. Hart
accuses the police of lying to or deceiving the grand jury
because they did not disclose that they arrested Hart because
of his race. As explained above, referring to the Harts as
brothers raises no racial connotations on the facts of this case.

                                     2

   [19] Further, even if the indictment were not valid, the
police had probable cause to make the August 2000 arrest.
We have already concluded that the police officers had proba-
ble cause to arrest Hart in March 2000. When the police
arrested Hart again in August 2000, they had adduced even
more evidence tending to prove his guilt, including a variety
of confessions from others involved in the Oscar theft which
implicated Hart. If police had probable cause to arrest Hart in
March, then a fortiori they had probable cause to arrest him
in August with the substantial additional evidence.10
  10
    Hart argues that at least one of these confessions, that of Larry Ledent,
was coerced. However, Hart does not submit evidence showing this to be
true. Further, even ignoring Ledent’s confession, police had substantial
evidence in August 2000 upon which to base an arrest.
                             HART v. PARKS                             6795
   [20] Therefore, the district court properly granted the police
officers’ motion for summary judgment on the false arrest
claim.

                                     B

   [21] Next, Hart contends that he suffered malicious prosecu-
tion.11 A malicious prosecution claim requires, inter alia, a
lack of probable cause. Usher v. City of Los Angeles, 828 F.2d
556, 562 (9th Cir. 1987). Because the police had probable
cause to arrest Hart, his malicious prosecution claim fails.

                                     C

   Hart also alleges municipal liability for violations of his
constitutional rights.12 See Monell v. Dep’t of Soc. Services,
436 U.S. 658 (1978). Under Monell, a municipality may be
held liable under § 1983 only for constitutional violations
occurring pursuant to an official government policy or cus-
tom. See id. at 691; Bd. of the County Comm’rs v. Brown, 520
U.S. 397, 403 (1997). Because the police had probable cause
to arrest him in August 2000 and because Hart did not provide
any evidence showing that the LAPD has a policy or custom
allowing unconstitutional arrests, the district court properly
  11
      Subsequent to our oral argument, the government submitted a letter
citing to supplemental authorities, pursuant to Federal Rule of Appellate
Procedure 28(j). In response, counsel for Hart filed a similar letter, again
pursuant to Rule 28(j). The Rule, however, limits any such letter to 350
words (“The body of the letter must not exceed 350 words. Any response
must be made promptly and must be similarly limited.”). Though the gov-
ernment’s Rule 28(j) letter properly conforms to the rule, numbering
approximately 100 words, Hart’s Rule 28(j) letter exceeds the proscribed
limit by over 500 words. Consequently, Hart’s letter will not be consid-
ered.
   12
      Although Hart does not name a municipality as a defendant, it is suffi-
cient to bring suit against the police officers in their official capacities.
Monell v. New York City Dept. of Social Services, 436 U.S. 658, 690 n.55
(1978) (“Official-capacity suits . . . generally represent only another way
of pleading an action against an entity of which an officer is an agent.”).
6796                    HART v. PARKS
dismissed this claim. Monell, 436 U.S. at 694; City of Los
Angeles v. Heller, 475 U.S. 796, 799 (1986).

                              D

   [22] Last, Hart claims that the police officers conspired to
violate his constitutional rights. As noted above, however,
Hart has not shown any “actual deprivation of his constitu-
tional rights resulted from the alleged conspiracy.” Woodrum
v. Woodward County, 866 F.2d 1121, 1126 (9th Cir. 1989)
(citations omitted). The district court properly granted sum-
mary judgment on Hart’s conspiracy claim as well.

                              IV

  For the foregoing reasons, the district court judgments are
AFFIRMED.